DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 4-6, 14, & 17-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 2012/0044615) in view of Kato (US 2015/0155103).
In regards to claim 1,
Takahashi ‘615 discloses a solid electrolytic capacitor comprising: 
a capacitor element that contains a sintered porous anode body (1 – fig. 1-2; [0029] & [0048]), a dielectric body (2 – fig. 1-2; [0029]) that overlies the anode body, and a solid electrolyte body (4 – fig. 1; [0029]) that overlies the dielectric; 
an anode lead (3 - fig. 1; [0046]) extending from a surface of the capacitor element; 

a casing material (8 - fig. 1; [0046]) that encapsulates the capacitor element and anode lead, wherein the casing material is formed from a curable resinous matrix ([0046]); 
wherein the capacitor exhibits an initial equivalence series resistance of about 200 mohms or less as determined at an operating frequency of 100 kHz and temperature of 23°C, and wherein the ratio of the equivalence series resistance of the capacitor after being exposed to a temperature of 125°C for 560 hours to the initial equivalence series resistance of the capacitor is about 2.0 or less ([0057] & table 1).  Takahashi ‘615 fails to explicitly disclose the curable resinous matrix that has a coefficient of thermal expansion of about 42 ppm/°C or less at a temperature above the glass transition temperature of the resinous matrix.

Kato ‘103 discloses the coefficient of thermal expansion of the resinous matrix for the casing is a result effective variable, particularly for ensuring low leakage current and preventing the increase of ESR ([0014]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 to have a coefficient of thermal expansion of about 42 ppm/°C or less at a temperature above the glass transition temperature of the resinous matrix to obtain a capacitor with 

In regards to claim 2,
Takahashi ‘615 fails to disclose wherein the resinous matrix has a coefficient of thermal expansion of about 11 ppm/°C or less at a temperature below the glass transition temperature of the resinous matrix.

Kato ‘103 discloses the coefficient of thermal expansion of the resinous matrix for the casing is a result effective variable, particularly for ensuring low leakage current and preventing the increase of ESR ([0014]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 to have a coefficient of thermal expansion of about 11 ppm/°C or less at a temperature below the glass transition temperature of the resinous matrix to obtain a capacitor with low leakage current and low increase in ESR, as taught by Kato ‘103.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 4,


In regards to claim 5,
Takahashi ‘615 further discloses wherein the ratio of the equivalence series resistance of the capacitor after being exposed to a temperature of 125°C for 1,000 hours to the initial equivalence series resistance of the capacitor is about 2.0 or less ([0057] & table 1).   

In regards to claim 6,
The combination further discloses wherein the ratio of the equivalence series resistance of the capacitor after being exposed to a temperature of 125°C for 1,250 hours to the initial equivalence series resistance of the capacitor is about 2.0 or less ([0057] & table 1 of Takahashi ‘615  - based on the ratio of Takahashi ‘615 disclosed as combined with the low CTE casing material said limitation will be met – specifically it is noted that the ratio after 1000 hours is ~1.18 and the material of the casing having low CTE will reduce/control the increase in ESR).     

In regards to claim 14,
Takahashi ‘615 fails to disclose wherein the resinous matrix contains an epoxy resin.

Kato ‘103 discloses wherein the resinous matrix contains an epoxy resin ([0034]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 using a curable resinous matrix as taught by Kato ‘103 to obtain a casing with good CTE properties that will protect the capacitor element.

In regards to claim 17,
Takahashi ‘615 fails to disclose wherein the resinous matrix further includes an inorganic oxide filler in an amount from about 75 wt.% to about 99.5 wt.% of the matrix.

Kato ‘103 discloses wherein the resinous matrix further includes an inorganic oxide filler and the amount of filler is a result effective variable, particularly for adjusting the expansion coefficient ([0036]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 using a curable resinous matrix that includes an inorganic oxide filler in an amount from about 75 wt.% to about 99.5 wt.% of the matrix to obtain a capacitor with the desired expansion coefficient, as taught by Kato ‘103.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 18,
Takahashi ‘615 fails to disclose wherein the inorganic oxide filler includes silica.

Kato ‘103 discloses wherein the inorganic oxide filler includes silica ([0036]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 using a curable resinous matrix that includes silica to obtain a capacitor with the desired expansion coefficient, as taught by Kato ‘103.  

In regards to claim 19,
Takahashi ‘615 further discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte ([0046]).  Takahashi ‘615 fails to explicitly disclose wherein the metal particle layer includes a plurality of conductive metal particles.

Kato ‘103 discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0031]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the silver paste of Takahashi ‘615 In re Leshin, 125 USPQ 416.

In regards to claim 20,
Takahashi ‘615 further discloses wherein the metal particles include silver ([0046]).  

In regards to claim 21,
Takahashi ‘615 further discloses wherein the anode body includes tantalum ([0048]).  

In regards to claim 22,
Takahashi ‘615 further discloses wherein the solid electrolyte includes a conductive polymer ([0014]).  

In regards to claim 23,
Takahashi ‘615 further discloses wherein the conductive polymer has repeating units of the following formula: 

    PNG
    media_image1.png
    147
    114
    media_image1.png
    Greyscale

 wherein, R7 is a linear or branched, C1 to C18 alkyl radical, C5 to C12 cycloalkyl radical, C6 to C14 aryl radical, C7 to C18 aralkyl radical, or a combination thereof; and q is an integer from 0 to 8 ([0049] & [0051]).  

In regards to claim 24,
Takahashi ‘615 further discloses wherein the extrinsically conductive polymer is poly(3,4-ethylenedioxythiophene) or a derivative thereof ([0049], [0051], [0053]).   

In regards to claim 25,
Takahashi ‘615 further discloses wherein the solid electrolyte also contains a polymeric counterion ([0051] & [0053]).    

In regards to claim 26,
Takahashi ‘615 further discloses further comprising an external polymer (10/11 – fig. 2; [0050-0051]) coating that overlies the solid electrolyte (9 – fig. 2; [0049]) and contains pre-polymerized conductive polymer particles and a cross-linking agent ([0050-0052] – amine layer 10 constitutes a cross-linking agent and section 11 is formed by pre-polymerized conductive polymer particles).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi ‘615 and Kato ‘103 as applied to claim 1 above, and further in view of Umemoto et al. (US 2011/0019341).
In regards to claim 7-9, 
Takahashi ‘615 as modified by Kato ‘103 fails to disclose wherein an interfacial coating covers at least a portion of the anode termination and at least a portion of the anode lead; 
wherein the interfacial coating includes a fluoropolymer, silicone polymer, organometallic compound, or a combination thereof.  

Umemoto ‘615 discloses wherein an interfacial coating (10 – fig. 1; [0043]) covers at least a portion of the anode termination and at least a portion of the anode lead (fig. 1; [0043]); 
wherein the interfacial coating includes a fluoropolymer, silicone polymer, organometallic compound, or a combination thereof ([0051]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an interfacial coating as taught by Umemoto ‘341 with the capacitor of Takahashi ‘615 as modified by Kato ‘103 to obtain a capacitor wherein pressure during formation of the outer package, can be relaxed over the entire exposed part of the electrolyte layer by the interfacial coating, whereby the stress applied through the electrolyte layer to the anode body can be reduced and as a result, .

Claim(s) 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi ‘615 and Kato ‘103 as applied to claim 1 above, and further in view of CN108264763A hereafter referred to as Zhou.
In regards to claim 10, 
Takahashi ‘615 as modified by Kato ‘103 fails to disclose wherein the resinous matrix contains a polycyanate containing at least two cyanate ester groups.  

Zhou discloses a casing material for electronic components wherein the resinous matrix contains a polycyanate containing at least two cyanate ester groups ([0105] & [0025]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the material of Zhou as the casing material of Takahashi ‘615 as modified by Kato ‘103 to obtain a capacitor wherein the casing has improved bonding with the metal components of the capacitor element.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 11, 


Zhou discloses wherein the polycyanate contains a polycyclic aliphatic radical containing two or more cyclic rings ([0025]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the material of Zhou as the casing material of Takahashi ‘615 as modified by Kato ‘103 to obtain a capacitor wherein the casing has improved bonding with the metal components of the capacitor element. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 12, 
Takahashi ‘615 as modified by Kato ‘103 fails to disclose wherein the polycyclic aliphatic radical includes cyclopentadiene, norbornane, bornane, norbornadiene, trahydroindene, methyltetrahydroindene, dicyclopentadiene, bicyclo-(2,2, I)-hepta- 2,5-diene, 5-methylene-2-norbornene, 5-ethylidene-2-norbornene, 5-propenyl-2- norbornene, 5-(4-cyclopentenyl)-2-norbornene, 5-cyclohexylidene-2-norbornene, 5-vinyl-2-norbornene, or a combination thereof.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the material of Zhou as the casing material of Takahashi ‘615 as modified by Kato ‘103 to obtain a capacitor wherein the casing has improved bonding with the metal components of the capacitor element. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
 
In regards to claim 13, 
Takahashi ‘615 as modified by Kato ‘103 fails to disclose wherein the polycyanate is a dicyclopentadiene bisphenol cyanate ester.  

Zhou discloses wherein the polycyanate is a dicyclopentadiene bisphenol cyanate ester ([0025]).

In re Leshin, 125 USPQ 416.

Claim(s) 1-3 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi ‘615 in view of WO2015/037370 hereafter referred to as Unoki.
In regards to claim 1,
Takahashi ‘615 discloses a solid electrolytic capacitor comprising: 
a capacitor element that contains a sintered porous anode body (1 – fig. 1-2; [0029] & [0048]), a dielectric body (2 – fig. 1-2; [0029]) that overlies the anode body, and a solid electrolyte body (4 – fig. 1; [0029]) that overlies the dielectric; 
an anode lead (3 - fig. 1; [0046]) extending from a surface of the capacitor element; 
an anode termination (72 - fig. 1; [0046]) that is in electrical connection with the anode lead and a cathode termination (71 - fig. 1; [0046]) that is in electrical connection with the solid electrolyte; and 
a casing material (8 - fig. 1; [0046]) that encapsulates the capacitor element and anode lead, wherein the casing material is formed from a curable resinous matrix ([0046]); 


Unoki discloses the curable resinous matrix that has a coefficient of thermal expansion of about 42 ppm/°C or less at a temperature above the glass transition temperature of the resinous matrix ([0037]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 using a curable resinous matrix that has a coefficient of thermal expansion of about 42 ppm/°C or less at a temperature above the glass transition temperature of the resinous matrix as taught by Unoki to obtain a capacitor with improved reliability such as temperature resistance cycle characteristics.

In regards to claim 2,


Unoki discloses wherein the resinous matrix has a coefficient of thermal expansion of about 11 ppm/°C or less at a temperature below the glass transition temperature of the resinous matrix ([0037]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 using a curable resinous matrix that has a coefficient of thermal expansion of about 11 ppm/°C or less at a temperature below the glass transition temperature of the resinous matrix as taught by Unoki to obtain a capacitor with improved reliability such as temperature resistance cycle characteristics.

In regards to claim 3,
Takahashi ‘615 fails to disclose wherein the resinous matrix has a glass transition temperature of from about 50°C to about 180°C.

Unoki discloses wherein the resinous matrix has a glass transition temperature of from about 50°C to about 180°C ([0037]).  



In regards to claim 14,
Takahashi ‘615 fails to disclose wherein the resinous matrix contains an epoxy resin.

Unoki discloses wherein the resinous matrix contains an epoxy resin ([0037]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 using an epoxy as taught by Unoki to obtain a capacitor with improved reliability such as temperature resistance cycle characteristics.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 15,
Takahashi ‘615 fails to disclose wherein the epoxy resin is a phenolic novolac epoxy resin.

Unoki discloses wherein the epoxy resin is a phenolic novolac epoxy resin ([0021]).  

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Takahashi ‘615 using an epoxy as taught by Unoki to obtain a capacitor with improved reliability such as temperature resistance cycle characteristics. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 16,
Takahashi ‘615 fails to disclose wherein the phenolic novolac epoxy resin is a phenol-novolac epoxy resin, cresol-novolac epoxy resin, naphthol-novolac epoxy resin, naphthol-phenol co-condensation novolac epoxy resin, naphthol-cresol co-condensation novolac epoxy resin, brominated phenol- novolac epoxy resin, or a combination thereof.

Unoki discloses wherein the phenolic novolac epoxy resin is a phenol-novolac epoxy resin, cresol-novolac epoxy resin, naphthol-novolac epoxy resin, naphthol-phenol co-condensation novolac epoxy resin, naphthol-cresol co-condensation novolac epoxy resin, brominated phenol- novolac epoxy resin, or a combination thereof ([0021]).  

In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0019080 – [0060]		US 2015/0213961 – [0028]
US 2013/0016453 – table 1	US 2009/0128995 – table 2
US 6229688 – fig. 5			US2010/0079930 – fig. 6; [0067]
JP04348512 – fig. 1			WO198701712A1 – abstract	CN107331519B – table 2

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848